Exhibit 10.13

 

 

FORM OF FIRST PRIORITY

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT

 

From

 

THE NEIMAN MARCUS GROUP, INC.

 

To

 

CREDIT SUISSE

 

--------------------------------------------------------------------------------

 

Dated: October        , 2005

Premises: [City], [State]

                           County

 

--------------------------------------------------------------------------------

 

 

1

--------------------------------------------------------------------------------


 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of October         , 2005 (this “Mortgage”), by THE NEIMAN
MARCUS GROUP, INC., a Delaware corporation, having an office at One Marcus
Square, 1618 Main Street, Dallas, Texas 75201 (the “Mortgagor”), to CREDIT
SUISSE, having an office at Eleven Madison Avenue, New York, New York 10010 (the
“Mortgagee”) as Collateral Agent for the Secured Parties (as such terms are
defined below).

 

WITNESSETH THAT:

 

Reference is made to (i) the credit agreement dated as of even date hereof (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement”), among NEWTON ACQUISITION MERGER SUB. INC. (“Merger Sub” and,
prior to the Merger (as defined in the Term Loan Credit Agreement, the
“Borrower”), a Delaware corporation to be merged with and into THE NEIMAN MARCUS
GROUP, INC., a Delaware corporation (“Neiman Marcus” and, after the Merger, the
“Borrower”), NEWTON ACQUISITION, INC., a Delaware corporation (“Holdings”), the
subsidiaries of Neiman Marcus from time to time party thereto, the lenders from
time to time party thereto (the “Lenders”), including, inter alia, Credit Suisse
as administrative agent (the “Administrative Agent”) for the Lenders, (ii) the
credit agreement dated as of even date hereof (as amended, supplemented or
otherwise modified from time to time, the “Revolving Facility Credit Agreement”)
among Merger Sub, Neiman Marcus, Holdings, each subsidiary of Neiman Marcus from
time to time party thereto, the lenders from time to time party thereto, and
Deutsche Bank Trust Company Americas, as administrative agent, (iii) the
Indenture, dated as of May 27, 1998 (as amended, supplemented or otherwise
modified from time to time, the “Existing Notes Indenture”), between Neiman
Marcus and The Bank of New York, (iv) the Pledge and Security Agreement dated as
of even date hereof (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”) among Holdings, the Borrower, the Subsidiary
Parties identified therein, the Mortgagee and the Administrative Agent, (v) that
certain mortgage dated as of even date hereof by Mortgagor, in favor of Deutsche
Bank Trust Company Americas, as mortgagee (the “Second Mortgage”) granting to
the Second Mortgagee a second priority lien and security interest in the
Mortgaged Property (as described below) in connection with the Revolving
Facility Credit Agreement and (vi) the Lien Subordination and Security
Agreement, dated as of even date hereof, among Deutsche Bank Trust Company
Americas, Credit Suisse, Merger Sub, Neiman Marcus, Holdings and the
subsidiaries of Neiman Marcus from time to time party thereto as attached hereto
as Exhibit B.  Capitalized terms used but not defined herein have the meanings
given to them in the Term Loan Credit Agreement and the Security Agreement.

 

In the Term Loan Credit Agreement, the Lenders have agreed to make term loans
(the “Loans”) to the Borrower pursuant to, upon the terms, and subject to the
conditions specified in, the Term Loan Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

Mortgagor will be the Borrower subsequent to the Merger and will derive
substantial benefit from the making of the Loans by the Lenders.  In order to
induce the Lenders to make Loans, the Mortgagor has agreed to grant this
Mortgage to secure, among other things, the due and punctual payment and
performance of all of the Obligations of the Borrower under the Security
Agreement.

 

The obligations of the Lenders to make Loans are conditioned upon, among other
things, the execution and delivery by the Mortgagor of this Mortgage in the form
hereof to secure the Obligations (as defined in the Security Agreement).

 

As used in this Mortgage, the term “Secured Parties” has the meaning set forth
in the Security Agreement.

 

Pursuant to the requirements of the Term Loan Credit Agreement, the Mortgagor is
granting this Mortgage to create a lien on and a security interest in the
Mortgaged Property (as hereinafter defined) to secure the performance and
payment by the Mortgagor of the Obligations.  The Term Loan Credit Agreement
also require the granting by the Mortgagor or the other Loan Parties, as
applicable, of mortgages, deeds of trust and/or deeds to secure debt (the “Other
Mortgages”) that create liens on and security interests in certain real and
personal property other than the Mortgaged Property to secure the performance of
the Obligations.

 

Granting Clauses

 

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in,
Mortgagor’s interest in all the following described property (the “Mortgaged
Property”) whether now owned or held or hereafter acquired:

 

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

 

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

 

3

--------------------------------------------------------------------------------


 

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

 

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

 

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively,

 

4

--------------------------------------------------------------------------------


 

“Leases”), and all agreements or contracts for the sale or other disposition of
all or any part of the Premises or the Improvements, now or hereafter entered
into by Mortgagor, together with all charges, fees, income, issues, profits,
receipts, rents, revenues or royalties payable thereunder (“Rents”);

 

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including, subject to the rights of Mortgagor under the Term Loan
Credit Agreement or other Term Loan Security Documents, Proceeds of insurance
maintained by the Mortgagor and condemnation awards, any awards that may become
due by reason of the taking by eminent domain or any transfer in lieu thereof of
the whole or any part of the Premises or Improvements or any rights appurtenant
thereto, and any awards for change of grade of streets, together with any and
all moneys now or hereafter on deposit for the payment of real estate taxes,
assessments or common area charges levied against the Mortgaged Property,
unearned premiums on policies of fire and other insurance maintained by the
Mortgagor covering any interest in the Mortgaged Property or required by the
Term Loan Credit Agreement; and

 

(7) to the extent assignable, all extensions, improvements, betterments,
renewals, substitutes and replacements of and all additions and appurtenances
to, the Land, the Premises, the Improvements, the Personal Property, the
Permits, Plans and Warranties and the Leases, hereinafter acquired by or
released to the Mortgagor or constructed, assembled or placed by the Mortgagor
on the Land, the Premises or the Improvements, and all conversions of the
security constituted thereby, immediately upon such acquisition, release,
construction, assembling, placement or conversion, as the case may be, and in
each such case, without any further mortgage, deed of trust, conveyance,
assignment or other act by the Mortgagor, all of which shall become subject to
the lien of this Mortgage as fully and completely, and with the same effect, as
though now owned by the Mortgagor and specifically described herein.

 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to Permitted Liens (as defined in the Term Loan Credit Agreement), and to
satisfaction and release as provided in Section 3.04.

 

ARTICLE I

 

Representations, Warranties and Covenants of Mortgagor

 

Mortgagor agrees, covenants, represents and/or warrants as follows:

 

SECTION 1.01.  Title, Mortgage Lien.  Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to Permitted Liens. 
Mortgagor will forever warrant and defend its title to the Mortgaged Property,
the rights of Mortgagee

 

5

--------------------------------------------------------------------------------


 

therein under this Mortgage and the validity and priority of the lien of this
Mortgage thereon against the claims of all persons and parties except those
having rights under Permitted Liens (but to the extent of those rights).

 

SECTION 1.02.  Term Loan Credit Agreement.  This Mortgage is given pursuant to
the Term Loan Credit Agreement.  Mortgagor expressly covenants and agrees to pay
when due, and to timely perform, and to cause the other Loan Parties to pay when
due, and to timely perform, the Obligations in accordance with the terms of the
Term Loan Documents.

 

SECTION 1.03.  Maintenance of Mortgaged Property.  Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Term Loan
Credit Agreement.

 

SECTION 1.04.  Insurance.  Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, pursuant to the Term Loan Credit Agreement and the Security Agreement
and shall purchase such additional insurance as may be required from time to
time pursuant to the Term Loan Credit Agreement and the Security Agreement. 
Federal Emergency Management Agency Standard Flood Hazard Determination Forms
will be purchased by Mortgagor for each Mortgaged Property on which Improvements
are located.  If any portion of Improvements constituting part of the Mortgaged
Property is located in an area identified as a special flood hazard area by
Federal Emergency Management Agency or other applicable agency, Mortgagor will
purchase flood insurance in an amount reasonably satisfactory to Mortgagee, but
in no event less than the maximum limit of coverage available under the National
Flood Insurance Act of 1968, as amended.

 

SECTION 1.05.  Casualty Condemnation/Eminent Domain.  Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Term Loan Credit Agreement.  Any net proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to repair, restore or replace the Mortgaged Property or,
if a prepayment event shall occur with respect to any such net proceeds, to be
applied in accordance with the Term Loan Credit Agreement and the Security
Agreement.

 

SECTION 1.06.  Assignment of Leases and Rents.  (a)  Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Obligations.  Mortgagor has not assigned or executed any assignment of, and
will not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Mortgagee.

 

(b)  All Leases entered into by Mortgagor at the Mortgaged Property following
the date hereof shall be subordinate to the lien of this Mortgage unless
otherwise contemplated

 

6

--------------------------------------------------------------------------------


 

under the Term Loan Credit Agreement.  Mortgagor will not enter into, any Lease
if such Lease, as entered into, will not be subordinate to the lien of this
Mortgage unless otherwise contemplated under the Term Loan Credit Agreement.

 

(c)  Subject to Section 1.06(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.06(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein.  Subject to
Section 1.06(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

 

(d)  So long as an Event of Default (as defined in the Security Agreement) shall
not have occurred and be continuing, Mortgagee will not exercise any of its
rights under Section 1.06(c), and Mortgagor shall receive and collect the Rents
accruing under any Lease; but after the occurrence and during the continuance of
any Event of Default, Mortgagee may, at its option, receive and collect all
Rents and enter upon the Premises and Improvements through its officers, agents,
employees or attorneys for such purpose and for the operation and maintenance
thereof.  Mortgagor hereby irrevocably authorizes and directs each tenant, if
any, and each successor, if any, to the interest of any tenant under any Lease,
respectively, to rely upon any notice of a claimed Event of Default sent by
Mortgagee to any such tenant or any of such tenant’s successors in interest, and
thereafter to pay Rents to Mortgagee without any obligation or right to inquire
as to whether an Event of Default actually exists and even if some notice to the
contrary is received from the Mortgagor, who shall have no right or claim
against any such tenant or successor in interest for any such Rents so paid to
Mortgagee.  Each tenant or any of such tenant’s successors in interest from whom
Mortgagee or any officer, agent, attorney or employee of Mortgagee shall have
collected any Rents, shall be authorized to pay Rents to Mortgagor only after
such tenant or any of their successors in interest shall have received written
notice from Mortgagee that the Event of Default is no longer continuing, unless
and until a further notice of an Event of Default is given by Mortgagee to such
tenant or any of its successors in interest.

 

(e)  Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property.  In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person unless
and until it enters or takes actual possession of the Mortgaged Property.

 

7

--------------------------------------------------------------------------------


 

(f)  Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, and a copy of
any Lease.

 

SECTION 1.07.  Security Agreement.  This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”).  Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property.  Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence.  Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Security Agreement.  In the case of any conflict between this Mortgage and the
Security Agreement, the Security Agreement shall govern.

 

SECTION 1.08.  Filing and Recording.  Mortgagor will cause this Mortgage, the
UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or recorded and, if necessary,
refiled, rerecorded and reregistered, in such manner and in such places as may
be required by any present or future law in order to publish notice of and fully
to perfect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property until this Mortgage is terminated and released in full in
accordance with Section 3.04 hereof.  Mortgagor will pay all filing,
registration and recording fees, all Federal, state, county and municipal
recording, documentary or intangible taxes and other taxes, duties, imposts,
assessments and charges, and all reasonable expenses incidental to or arising
out of or in connection with the execution, delivery and recording of this
Mortgage, UCC continuation statements any mortgage supplemental hereto, any
security instrument with respect to the Personal Property, Permits, Plans and
Warranties and Proceeds or any instrument of further assurance.

 

SECTION 1.09.  Further Assurances.  Upon demand by Mortgagee, Mortgagor will, at
the cost of Mortgagor and without expense to Mortgagee, do, execute, acknowledge
and deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the

 

8

--------------------------------------------------------------------------------


 

property and rights hereby conveyed or assigned or intended now or hereafter so
to be, or which Mortgagor may be or may hereafter become bound to convey or
assign to Mortgagee, or for carrying out the intention or facilitating the
performance of the terms of this Mortgage, or for filing, registering or
recording this Mortgage, and on demand, Mortgagor will also execute and deliver
and hereby appoints Mortgagee, following the occurrence and during the
continuance of an Event of Default, as its true and lawful attorney-in-fact and
agent, for Mortgagor and in its name, place and stead, in any and all
capacities, to execute and file to the extent it may lawfully do so, one or more
financing statements, chattel mortgages or comparable security instruments
reasonably requested by Mortgagee to evidence more effectively the lien hereof
upon the Personal Property and to perform each and every act and thing requisite
and necessary to be done to accomplish the same.

 

SECTION 1.10.  Additions to Mortgaged Property.  All right, title and interest
of Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

 

SECTION 1.11.  No Claims Against Mortgagee.  Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

 

SECTION 1.12.  Fixture Filing.  (a)  Certain portions of the Mortgaged Property
are or will become “fixtures” (as that term is defined in the UCC) on the Land,
and this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

 

(b)  The real property to which the fixtures relate is described in Exhibit A
attached hereto.  The record owner of the real property described in Exhibit A
attached hereto is Mortgagor.  The name, type of organization and jurisdiction
of organization of the debtor for

 

9

--------------------------------------------------------------------------------


 

purposes of this financing statement are the name, type of organization and
jurisdiction of organization of the Mortgagor set forth in the first paragraph
of this Mortgage, and the name of the secured party for purposes of this
financing statement is the name of the Mortgagee set forth in the first
paragraph of this Mortgage.  The mailing address of the Mortgagor/debtor is the
address of the Mortgagor set forth in the first paragraph of this Mortgage.  The
mailing address of the Mortgagee/secured party from which information concerning
the security interest hereunder may be obtained is the address of the Mortgagee
set forth in the first paragraph of this Mortgage.  Mortgagor’s organizational
identification number is 95-4119509.

 

SECTION 1.13.  Conflicts.  In the event of a conflict between any provision of
this First Priority Mortgage and any provision of the Security Agreement, the
Security Agreement shall govern.  In the event of a conflict between any
provision of this First Priority Mortgage and any provision of the Security
Agreement, the Security Agreement shall govern.

 

SECTION 1.14.  Performance Under First Mortgage.  The Mortgagor shall perform or
observe all covenants and conditions to be performed or observed by the
Mortgagor under the First Mortgage and shall not permit an Event of Default
under the First Mortgage to occur and continue.

 

SECTION 1.15.  Copies of Communication.  If at any time the Mortgagor provides
the First Mortgagee with any written communication, information, documentation,
notice or demand of any kind (including regular monthly loan payments) relevant
to the First Mortgage, including any appraisal or other similar material, then
the Mortgagor shall at the same time and by the same means provide the Mortgagee
with a copy of the same.  If at any time the Mortgagor receives any written
communication, information, documentation, notice or demand of any kind from the
First Mortgagee relevant to the First Mortgage or the loan or other obligation
secured thereby, then the Mortgagor shall immediately provide the Mortgagee with
a copy of the same.

 

SECTION 1.16.  Savings Clause.  Any provision herein to the contrary
notwithstanding, Mortgagor makes no assignment or grant of rights with respect
to any (i) personal property or (ii) any general intangibles or any other rights
to any Leases, Management Agreements, contracts, insurance proceeds,
instruments, licenses or other documents (collectively, “Contract Rights”), as
to which the grant of a security interest therein would constitute a violation
of applicable law or of any valid and enforceable obligation in favor of a third
party relating to such personal property or under such Contract Rights.

 

10

--------------------------------------------------------------------------------


 

ARTICLE II

 

Defaults and Remedies

 

SECTION 2.01.  Events of Default.  Any Event of Default shall constitute an
Event of Default under this Mortgage.

 

SECTION 2.02.  Demand for Payment.  Subject to the terms of the Security
Agreement, if an Event of Default shall occur and be continuing, then, upon
written demand of Mortgagee, Mortgagor will pay to Mortgagee all amounts due
hereunder and under the Term Loan Credit Agreement, the Existing Indenture and
the Security Agreement and such further amount as shall be sufficient to cover
the costs and expenses of collection, including attorneys’ fees, disbursements
and expenses incurred by Mortgagee, and Mortgagee shall be entitled and
empowered to institute an action or proceedings at law or in equity for the
collection of the sums so due and unpaid, to prosecute any such action or
proceedings to judgment or final decree, to enforce any such judgment or final
decree against Mortgagor and to collect, in any manner provided by law, all
moneys adjudged or decreed to be payable.

 

SECTION 2.03.  Rights To Take Possession, Operate and Apply Revenues.  (a) 
Subject to the terms of the Security Agreement, if an Event of Default shall
occur and be continuing, Mortgagor shall, upon demand of Mortgagee, forthwith
surrender to Mortgagee actual possession of the Mortgaged Property and, if and
to the extent not prohibited by applicable law, Mortgagee itself, or by such
officers or agents as it may appoint, may then enter and take possession of all
the Mortgaged Property without the appointment of a receiver or an application
therefor, exclude Mortgagor and its agents and employees wholly therefrom, and
have access to the books, papers and accounts of Mortgagor.

 

(b)  If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents.  Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Term Loan Credit
Agreement (the “Interest Rate”); and all such expenses and compensation shall,
until paid, be secured by this Mortgage.

 

(c)  Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property,
(iii) insure or keep the Mortgaged Property insured, (iv) manage and operate the
Mortgaged Property and exercise all the rights and powers of

 

11

--------------------------------------------------------------------------------


 

Mortgagor to the same extent as Mortgagor could in its own name or otherwise
with respect to the same, or (v) enter into any and all agreements with respect
to the exercise by others of any of the powers herein granted Mortgagee, all as
may from time to time be directed or determined by Mortgagee to be in its best
interest and Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, following the occurrence and during the continuance
of an Event of Default for Mortgagor and in its name, place and stead, in any
and all capacities, to perform any of the foregoing acts. Mortgagee may collect
and receive all the Rents, issues, profits and revenues from the Mortgaged
Property, including those past due as well as those accruing thereafter, and,
after deducting (i) all expenses of taking, holding, managing and operating the
Mortgaged Property (including compensation for the services of all persons
employed for such purposes), (ii) the costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Obligations, and, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.

 

(d)  Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns.  The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

 

SECTION 2.04.  Right To Cure Mortgagor’s Failure to Perform.  Subject to the
terms of the Security Agreement, should Mortgagor fail in the payment,
performance or observance of any term, covenant or condition required by this
Mortgage, or the Term Loan Credit Agreement, or the Existing Notes Indenture
(with respect to the Mortgaged Property), Mortgagee may pay, perform or observe
the same, and all payments made or costs or expenses incurred by Mortgagee in
connection therewith shall be secured hereby and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.  Mortgagee shall be the judge using reasonable discretion of the
necessity for any such actions and of the amounts to be paid.  Mortgagee is
hereby empowered to enter and to authorize others to enter upon the Premises or
the Improvements or any part thereof for the purpose of performing or observing
any such defaulted term, covenant or condition without having any obligation to
so perform or observe and without thereby becoming liable to Mortgagor, to any
person in possession holding under Mortgagor or to any other person.

 

SECTION 2.05.  Right to a Receiver.  If an Event of Default shall occur and be
continuing, Mortgagee, shall be entitled to make application to a court of
competent jurisdiction for, and (to the extent permitted by law) obtain from
such a court, as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents.  The receiver shall have all of the rights and

 

12

--------------------------------------------------------------------------------


 

powers permitted under the laws of the state wherein the Mortgaged Property is
located.  Mortgagor shall pay to Mortgagee upon demand all reasonable expenses,
including receiver’s fees, reasonable attorney’s fees and disbursements, costs
and agent’s compensation incurred pursuant to the provisions of this
Section 2.05; and all such expenses shall be secured by this Mortgage and shall
be, without demand, immediately repaid by Mortgagor to Mortgagee with interest
thereon at the Interest Rate.

 

SECTION 2.06.  Foreclosure and Sale.  (a)  Subject to the terms of the Security
Agreement, if an Event of Default shall occur and be continuing, Mortgagee may
elect to sell the Mortgaged Property or any part of the Mortgaged Property by
exercise of the power of foreclosure or of sale granted to Mortgagee by
applicable law or this Mortgage.  In such case, Mortgagee may commence a civil
action to foreclose this Mortgage, or it may proceed and sell the Mortgaged
Property to satisfy any Obligation.  Mortgagee or an officer appointed by a
judgment of foreclosure to sell the Mortgaged Property, may sell all or such
parts of the Mortgaged Property as may be chosen by Mortgagee at the time and
place of sale fixed by it in a notice of sale, either as a whole or in separate
lots, parcels or items as Mortgagee shall deem expedient, and in such order as
it may determine, at public auction to the highest bidder.  Mortgagee or an
officer appointed by a judgment of foreclosure to sell the Mortgaged Property
may postpone any foreclosure or other sale of all or any portion of the
Mortgaged Property by public announcement at such time and place of sale, and
from time to time thereafter may postpone such sale by public announcement or
subsequently noticed sale.  Without further notice, Mortgagee or an officer
appointed to sell the Mortgaged Property may make such sale at the time fixed by
the last postponement, or may, in its discretion, give a new notice of sale. 
Any person, including Mortgagor or Mortgagee or any designee or affiliate
thereof, may purchase at such sale.

 

(b)  The Mortgaged Property may be sold subject to unpaid taxes and Permitted
Liens, and, after deducting all costs, fees and expenses of Mortgagee (including
costs of evidence of title in connection with the sale), Mortgagee or an officer
that makes any sale shall apply the proceeds of sale in the manner set forth in
Section 2.08.

 

(c)  Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

 

(d)  If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

 

13

--------------------------------------------------------------------------------


 

(e)  Notwithstanding anything in this Section 2.06 to the contrary, the exercise
of the rights granted in this Section 2.06 are subject to the Security
Agreement.

 

SECTION 2.07.  Other Remedies.  (a)  Subject to the terms of the Security
Agreement, in case an Event of Default shall occur and be continuing, Mortgagee
may also exercise, to the extent not prohibited by law, any or all of the
remedies available to a secured party under the UCC.

 

(b)  In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be entitled to enforce payment of and to receive
up to the principal amount of the Obligations, plus all other charges, payments
and costs due under this Mortgage, and to recover a deficiency judgment for any
portion of the aggregate principal amount of the Obligations remaining unpaid,
with interest.

 

SECTION 2.08.  Application of Sale Proceeds and Rents.  Subject to the terms of
the Security Agreement, after any foreclosure sale of all or any of the
Mortgaged Property, Mortgagee shall receive and apply the proceeds of the sale
together with any Rents that may have been collected and any other sums that
then may be held by Mortgagee under this Mortgage in accordance with the
Security Agreement, subject to the terms of the Security Agreement.

 

SECTION 2.09.  Mortgagor as Tenant Holding Over.  Subject to the terms of the
Security Agreement, if Mortgagor remains in possession of any of the Mortgaged
Property after any foreclosure sale by Mortgagee, at Mortgagee’s election
Mortgagor shall be deemed a tenant holding over and shall forthwith surrender
possession to the purchaser or purchasers at such sale or be summarily
dispossessed or evicted according to provisions of law applicable to tenants
holding over.

 

SECTION 2.10.  Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.  Subject to the terms of the Security Agreement, Mortgagor waives, to the
extent not prohibited by law, (i) the benefit of all laws now existing or that
hereafter may be enacted (x) providing for any appraisement or valuation of any
portion of the Mortgaged Property and/or (y) in any way extending the time for
the enforcement or the collection of amounts due under any of the Obligations or
creating or extending a period of redemption from any sale made in collecting
said debt or any other amounts due Mortgagee, (ii) any right to at any time
insist upon, plead, claim or take the benefit or advantage of any law now or
hereafter in force providing for any homestead exemption, stay, statute of
limitations, extension or redemption, or sale of the Mortgaged Property as
separate tracts, units or estates or as a single parcel in the event of
foreclosure or notice of deficiency, and (iii) all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of or each of the Obligations and marshaling in the event
of foreclosure of this Mortgage.

 

SECTION 2.11.  Discontinuance of Proceedings.  Subject to the terms of the
Security Agreement, in case Mortgagee shall proceed to enforce any right, power
or remedy under this

 

14

--------------------------------------------------------------------------------


 

Mortgage by foreclosure, entry or otherwise, and such proceedings shall be
discontinued or abandoned for any reason, or shall be determined adversely to
Mortgagee, then and in every such case Mortgagor and Mortgagee shall be restored
to their former positions and rights hereunder, and all rights, powers and
remedies of Mortgagee shall continue as if no such proceeding had been taken.

 

SECTION 2.12.  Suits To Protect the Mortgaged Property.  Subject to the terms of
the Security Agreement, Mortgagee shall have power (a) to institute and maintain
suits and proceedings to prevent any impairment of the Mortgaged Property by any
acts that may be unlawful or in violation of this Mortgage, (b) to preserve or
protect its interest in the Mortgaged Property and in the Rents arising
therefrom and (c) to restrain the enforcement of or compliance with any
legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of or compliance with
such enactment, rule or order would impair the security or be prejudicial to the
interest of Mortgagee hereunder.

 

SECTION 2.13.  Filing Proofs of Claim.  Subject to the terms of the Security
Agreement, in case of any receivership, insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition or other proceedings affecting Mortgagor,
Mortgagee shall, to the extent permitted by law, be entitled to file such proofs
of claim and other documents as may be necessary or advisable in order to have
the claims of Mortgagee allowed in such proceedings for the Obligations secured
by this Mortgage at the date of the institution of such proceedings and for any
interest accrued, late charges and additional interest or other amounts due or
that may become due and payable hereunder after such date.

 

SECTION 2.14.  Possession by Mortgagee.  Subject to the terms of the Security
Agreement, notwithstanding the appointment of any receiver, liquidator or
trustee of Mortgagor, any of its property or the Mortgaged Property, Mortgagee
shall be entitled, to the extent not prohibited by law, to remain in possession
and control of all parts of the Mortgaged Property now or hereafter granted
under this Mortgage to Mortgagee in accordance with the terms hereof and
applicable law.

 

SECTION 2.15.  Waiver.  (a)  Subject to the terms of the Security Agreement, no
delay or failure by Mortgagee to exercise any right, power or remedy accruing
upon any breach or Event of Default shall exhaust or impair any such right,
power or remedy or be construed to be a waiver of any such breach or Event of
Default or acquiescence therein; and every right, power and remedy given by this
Mortgage to Mortgagee may be exercised from time to time and as often as may be
deemed expedient by Mortgagee.  No consent or waiver by Mortgagee to or of any
breach or Event of Default by Mortgagor in the performance of the Obligations
shall be deemed or construed to be a consent or waiver to or of any other breach
or Event of Default in the performance of the same or of any other Obligations
by Mortgagor hereunder.  No failure on the part of Mortgagee to complain of any
act or failure to act or to declare an Event of Default, irrespective of how
long such failure continues, shall constitute a waiver by Mortgagee of its
rights hereunder or impair any rights, powers or remedies consequent on any
future Event of Default by Mortgagor.

 

15

--------------------------------------------------------------------------------


 

(b)  Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Term Loan Documents, (iv) releases a part
of the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Term Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby.  In
the event of the sale or transfer by operation of law or otherwise of all or
part of the Mortgaged Property, Mortgagee is hereby authorized and empowered to
deal with any vendee or transferee with reference to the Mortgaged Property
secured hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

 

SECTION 2.16.  Waiver of Trial by Jury.  To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein.  Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

 

SECTION 2.17.  Remedies Cumulative.  No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01.  Partial Invalidity.  In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.

 

SECTION 3.02.  Notices.  All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Security
Agreement at

 

16

--------------------------------------------------------------------------------


 

the address set forth on the first page of this Mortgage and to the Mortgagee as
provided in the Security Agreement.

 

SECTION 3.03.  Successors and Assigns.  All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

 

SECTION 3.04.  Satisfaction and Cancelation.  (a)  This Mortgage shall continue
in effect until (i) the Term Loan Credit Agreement has terminated pursuant to
its express terms and (ii) all of the Specified Obligations have been
indefeasibly paid and performed in full.

 

(b)  Subject to the terms of the Security Agreement, upon any sale or other
transfer by Mortgagor of the Mortgaged Property that is permitted under
Section 4.1(d) of the Security Agreement to any Person that is not another
Grantor or, upon the effectiveness of any written consent to the release of the
security interest granted hereby in the Mortgaged Property pursuant to
Section 10.02 of the Term Loan Credit Agreement, the security interest in the
Mortgaged Property shall be automatically released.

 

(c)  In connection with any termination or release pursuant to paragraph (a) or
(b), the Mortgage shall be marked “satisfied” by the Mortgagee, and this
Mortgage shall be canceled of record at the request and at the expense of the
Mortgagor.  Mortgagee shall execute any documents reasonably requested by
Mortgagor to accomplish the foregoing or to accomplish any release contemplated
by this Section 3.04 and Mortgagor will pay all costs and expenses, including
reasonable attorneys’ fees, disbursements and other charges, incurred by
Mortgagee in connection with the preparation and execution of such documents.

 

SECTION 3.05.  Definitions.  As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”.  Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee.  Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property.  Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest.  Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

 

SECTION 3.06.  Multisite Real Estate Transaction.  Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Term Loan Security
Documents that secure the Obligations.  Mortgagor agrees that the lien of this
Mortgage shall be absolute

 

17

--------------------------------------------------------------------------------


 

and unconditional and shall not in any manner be affected or impaired by any
acts or omissions whatsoever of Mortgagee, and without limiting the generality
of the foregoing, the lien hereof shall not be impaired by any acceptance by the
Mortgagee of any security for or guarantees of any of the Obligations hereby
secured, or by any failure, neglect or omission on the part of Mortgagee to
realize upon or protect any Secured Obligation or indebtedness hereby secured or
any collateral security therefor including the Other Mortgages and other Term
Loan Security Documents.  The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured (unless
all Specified Obligations are satisfied) or of any of the collateral security
therefor, including the Other Mortgages and other Term Loan Security Documents
or of any guarantee thereof, and Mortgagee may at its discretion foreclose,
exercise any power of sale, or exercise any other remedy available to it under
any or all of the Other Mortgages and other Term Loan Security Documents without
first exercising or enforcing any of its rights and remedies hereunder.  Such
exercise of Mortgagee’s rights and remedies under any or all of the Other
Mortgages and other Term Loan Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Term Loan Security Documents or any of
Mortgagee’s rights and remedies thereunder.  Mortgagor specifically consents and
agrees that Mortgagee may exercise its rights and remedies hereunder and under
the Other Mortgages and other Term Loan Security Documents separately or
concurrently and in any order that it may deem appropriate and waives any rights
of subrogation.

 

SECTION 3.07.  No Oral Modification.  This Mortgage may not be changed or
terminated orally.

 

SECTION 3.08.  Subject to Security Agreement.  Notwithstanding anything herein
to the contrary, the first-priority lien and security interest granted to the
Collateral Agent pursuant to this First Priority Mortgage and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Security Agreement.  In the event of any conflict between the
terms of the Security Agreement and this First Priority Mortgage, the terms of
the Security Agreement shall govern.  So long as the Second Mortgage, or other
senior mortgages are, outstanding, Mortgagor shall not be in default hereunder
for the failure to comply with any term or provision contained in this First
Priority Mortgage if such compliance would result in a default under the terms
and provisions of the Second Mortgage or other senior mortgages.

 

18

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Particular Provisions

 

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

 

SECTION 4.01.  Applicable Law; Certain Particular Provisions.  This Mortgage
shall be governed by and construed in accordance with the internal law of the
state where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Term Loan Credit Agreement and other Term
Loan Documents (aside from those Other Mortgages to be recorded outside
New York) shall be governed by the internal law of the State of New York,
without regard to principles of conflict of law.  Mortgagor and Mortgagee agree
to submit to jurisdiction and the laying of venue for any suit on this Mortgage
in the state where the Mortgaged Property is located.  The terms and provisions
set forth in Appendix A attached hereto are hereby incorporated by reference as
though fully set forth herein.  In the event of any conflict between the terms
and provisions contained in the body of this Mortgage and the terms and
provisions set forth in Appendix A, the terms and provisions set forth in
Appendix A shall govern and control.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

 

THE NEIMAN MARCUS GROUP, INC., a
Delaware corporation,

 

 

 

by:

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

20

--------------------------------------------------------------------------------


 

[ADD LOCAL FORM OF ACKNOWLEDGMENT]

 

21

--------------------------------------------------------------------------------


 

Exhibit A
to Mortgage

 

Description of the Land

 

22

--------------------------------------------------------------------------------


 

Exhibit B
to Mortgage

 

Security Agreement

 

23

--------------------------------------------------------------------------------


 

Exhibit A
to Mortgage

 

Local Law Provisions

 

None

 

24

--------------------------------------------------------------------------------